
	
		I
		111th CONGRESS
		1st Session
		H. R. 1539
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2009
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 40, United States Code, to add certain
		  Armed Forces organizations that are exempt from taxation under section
		  501(c)(19) of the Internal Revenue Code of 1986 to the list of organizations
		  eligible for donations of personal property through State
		  agencies.
	
	
		1.Eligibility of certain Armed
			 Forces organizations for donations of personal property through State
			 agenciesSection 549(c)(3)(B)
			 of title 40, United States Code, is amended—
			(1)by striking
			 or at the end of clause (viii);
			(2)by
			 striking the period at the end of clause (ix) and inserting ;
			 or; and
			(3)by adding at the
			 end the following new clause:
				
					(x)An organization described in section
				501(c)(19) of the Internal Revenue Code of 1986 (relating to a post or
				organization of past or present members of the Armed Forces of the United
				States) and exempt from taxation under section 501(a) of such
				Code.
					.
			
